2014 WI 120

                  SUPREME COURT            OF   WISCONSIN
CASE NO.:               2012AP967-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Arik J. Guenther, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Arik J. Guenther,
                                  Respondent.



                           DISCIPLINARY PROCEEDINGS AGAINST GUENTHER

OPINION FILED:          November 7, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:

ATTORNEYS:
                                                                               2014 WI 120
                                                                          NOTICE
                                                          This opinion is subject to further
                                                          editing and modification.   The final
                                                          version will appear in the bound
                                                          volume of the official reports.
No.     2012AP967-D


STATE OF WISCONSIN                                    :            IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Arik J. Guenther, Attorney at Law:

Office of Lawyer Regulation,                                                 FILED
             Complainant,
                                                                          NOV 7, 2014
       v.
                                                                           Diane M. Fremgen
                                                                        Clerk of Supreme Court
Arik J. Guenther,

             Respondent.




       ATTORNEY      disciplinary           proceeding.         Attorney's           license

suspended.



       ¶1    PER     CURIAM.         This     is      the        ninth       disciplinary

proceeding against Attorney Arik J. Guenther and the fifth to

result in a full disciplinary opinion and order from this court.

In    this   proceeding,        we   review     the       report     of     the    referee,

Attorney Christine Harris Taylor, finding that Attorney Guenther

committed professional misconduct as alleged in the 18 counts of

the complaint filed by the Office of Lawyer Regulation (OLR) and
recommending       that   (1)    the    court      suspend       Attorney         Guenther's
                                                                         No.       2012AP967-D



license to practice law in Wisconsin for a period of one year

and (2) the court impose the full costs of this disciplinary

proceeding on Attorney Guenther.

    ¶2         Because no appeal has been filed from the referee's

report    and    recommendation,          we    review     the     matter     pursuant     to

Supreme     Court     Rule    (SCR) 22.17(2).1              After      considering        the

referee's report and the record in this matter, we adopt the

referee's      findings      of    fact   and      agree    that      Attorney      Guenther

committed the acts of professional misconduct alleged in the 18

counts    of    the    complaint.          Due      in     large      part    to    Attorney

Guenther's      disciplinary           history     and     the     seriousness       of   his

misconduct, we further agree with the referee that the proper

level of discipline to be imposed is a one-year suspension of

Attorney    Guenther's        license      to      practice      law    in    this    state,

effective the date of this opinion and order.                           Finally, we see

no reason to depart in this case from our general practice of

imposing    full      costs       on   attorneys     found       to    have    engaged     in

misconduct, and we require Attorney Guenther to pay the full
costs of this disciplinary proceeding, which were $2,070.35 as

of September 18, 2013.

    1
         SCR 22.17(2) states:

         If no appeal is filed timely, the supreme court
    shall review the referee's report; adopt, reject or
    modify the referee's findings and conclusions or
    remand the matter to the referee for additional
    findings;   and   determine  and   impose  appropriate
    discipline.   The court, on its own motion, may order
    the parties to file briefs in the matter.


                                               2
                                                                         No.      2012AP967-D



      ¶3       Attorney Guenther was admitted to the practice of law

in   Wisconsin      in    September      1981.        His      license      was   initially

suspended for disciplinary reasons in August 2005.                                 Attorney

Guenther filed petitions for reinstatement in 2006, 2008, and

2010,   but     all      of   those   petitions           were    dismissed       before   a

reinstatement hearing was held.                     His license therefore remains

suspended as of the date of this opinion.

      ¶4       Attorney       Guenther        has     a     lengthy      and      troubling

disciplinary history, with three consensual private reprimands,

one consensual public reprimand, and four previous suspensions.

It can be summarized as follows:

              Private Reprimand No. 1989-13 (imposed with consent in

               May 1989);

              Private Reprimand No. 2001-04 (imposed with consent in

               June 2001);

              Private Reprimand No. 2002-05 (imposed with consent in

               February 2002);

              In   re    Disciplinary            Proceedings       Against       Guenther,
               2005 WI 133,      285 Wis. 2d 587,              700 N.W.2d 260        (eight-

               month suspension imposed, effective August 30, 2005)

               ("Guenther I");

              Public     Reprimand      of    Arik       J.     Guenther,     No.   2007-3

               (imposed with consent in April 2007);

              In   re    Disciplinary            Proceedings       Against       Guenther,

               2009 WI 25, 316 Wis. 2d 34, 762 N.W.2d 371 (nine-month

               suspension       imposed,          effective         March      24,    2009)
               ("Guenther II");
                                              3
                                                                          No.        2012AP967-D



               In    re     Disciplinary          Proceedings      Against          Guenther,

                2012 WI 10,       338 Wis. 2d 542,           808 N.W.2d 921            (90-day

                suspension       imposed,       effective       February        10,      2012)

                ("Guenther III"); and

               In    re     Disciplinary          Proceedings      Against          Guenther,

                2012 WI 116,       344 Wis. 2d 528,          823 N.W.2d 266            (60-day

                suspension       imposed,       effective       November        21,      2012)

                ("Guenther IV")

      ¶5        The        Guenther III        matter        merits       some         further

discussion, as several of Attorney Guenther's actions at issue

there      are       relevant    to     the     facts       underlying         the     current

disciplinary          proceeding       and    the    level    of    discipline          to   be

imposed.         Several of the counts of misconduct in Guenther III

related to Attorney Guenther's improper conduct toward his now-

former wife, R.G., and to his improper ingestion or abuse of

alcohol.             Specifically,        Attorney      Guenther         was     ultimately

convicted of disorderly conduct, with a domestic abuse modifier,

for   an       altercation      that   he     had    with    R.G.   in    their       home   on
February 24, 2007.              338 Wis. 2d 524, ¶¶11, 19, & 29.                         While

subject to a bond that required no violent contact with R.G., on

February 20, 2009, Attorney Guenther forcibly broke into R.G.'s

residence, stole her laptop computer, and left a threatening




                                               4
                                                                            No.      2012AP967-D



written        note.2     This      conduct         resulted    in    a     conviction        for

misdemeanor bail jumping.               Id., ¶¶12, 25.

       ¶6       Several     other      counts       of    misconduct      in    Guenther III

related to Attorney Guenther's improper ingestion of alcohol.

In    addition       to   violating       the       no-contact       term      of    his    bond,

Attorney Guenther also violated the absolute sobriety term of

the bond in March 2009 when he was found to have a blood alcohol

concentration           (BAC)     of    0.128        grams      of    alcohol         per     100

milliliters of blood (g/ml).                This resulted in a conviction for

felony bail jumping.             Id., ¶¶16, 21.

       ¶7       In   October      2009,     while         his   driver's        license       was

suspended, Attorney Guenther was again stopped by the police and

found to have a BAC of 0.213 g/ml.                        Attorney Guenther initially

pled guilty to and was convicted of operating a motor vehicle

with       a   prohibited       alcohol    concentration         (PAC),         as   a     second

offense.        Id., ¶¶23, 24.            He failed to notify the OLR of this

conviction.          He subsequently was allowed to withdraw his guilty

plea, which reinstated all of the charges against him.                                   Despite
the    withdrawal         of      his     plea,          this   court       determined         in

Guenther III that his operation of a motor vehicle with a PAC

constituted engaging in a criminal act that reflected adversely

on his honesty, trustworthiness, or fitness as a lawyer in other


       2
       The note contained the following message:  "It's nice to
see all the things that you and your little friend can afford
while you pay no bills. That['s] all over for you. All you had
to do was be my wife but you couldn't and you will now have []
to pay." Guenther III, 338 Wis. 2d 524, ¶12.


                                                5
                                                                     No.     2012AP967-D



respects, in violation of SCR 20:8.4(b).                  Id., ¶¶37, 45.         Since

his ingestion of alcohol at the time of his October 2009 arrest

had violated the absolute sobriety term of his bond, we also

concluded that he had knowingly disobeyed an obligation under

the rules of a tribunal, in violation of SCR 20:3.4(c).                            Id.,

¶¶38, 45.      Finally, by not notifying the OLR and the clerk of

this court of his conviction (even though it was subsequently

vacated    and       charges      were     reinstated),    we   determined         that

Attorney      Guenther           had     violated   SCR 21.15(5),          which     is

enforceable via SCR 20:8.4(f).               Id., ¶¶39, 45.

    ¶8        In     the    current       disciplinary    proceeding,         Attorney

Guenther's         answer   initially       admitted     many   of     the     factual

allegations of the OLR's complaint, but denied the legal claims

that his actions had constituted professional misconduct.                           The

OLR subsequently filed two motions for partial summary judgment,

which together addressed all 18 counts alleged in the complaint.

After   the    filing       of    each    summary   judgment    motion,       Attorney

Guenther advised the referee that he either did not deny or was
unable to contest the allegations in the motions.                      Accordingly,

the referee found that there were no genuine issues of material

fact and granted the OLR's summary judgment motions.                         The facts

as found by the referee and the legal conclusions resulting from

those facts are summarized in the following paragraphs.

    ¶9        Count Five of the present complaint relates to the PAC

(second offense) charge against Attorney Guenther arising out of

the traffic stop that occurred in October 2009.                  As was noted in
Guenther III, after initially pleading guilty to the PAC charge,
                                             6
                                                               No.    2012AP967-D



Attorney Guenther was allowed to withdraw his guilty plea, and

the conviction based on that plea was vacated in December 2010.

The original charges were then reinstated.                  In August 2011,

Attorney Guenther again pled guilty and was convicted of the PAC

charge, as a second offense.        As had been the case on the first

conviction that had subsequently been vacated, Attorney Guenther

again did not send a timely written notice of the conviction to

the OLR and the clerk of this court.            On October 21, 2011, more

than two months after the conviction, the OLR received a letter

from    Attorney    Guenther    notifying      them    of   the      conviction,

although the letter did not identify the jurisdiction in which

the convictions had occurred.        No such notification was sent to

the clerk of this court.

       ¶10   The   referee   determined   on   Count    Five   that     Attorney

Guenther's failure to notify the OLR of the conviction and the

jurisdiction in which it had occurred within the required five-




                                     7
                                                                No.      2012AP967-D



day period constituted a violation of SCR 21.15(5),3 which is

enforceable via SCR 20:8.4(f).4

     ¶11    Counts One through Four of the complaint relate to a

subsequent drunken driving incident.                 On September 17, 2010,

Attorney Guenther was stopped while he was driving by an officer

of the Jackson Police Department, and his blood was tested for

alcohol    at   a    local   hospital.       The    test   revealed      a    BAC   of

0.232 g/ml.         At the time of the arrest, Attorney Guenther was

subject    to   a    bond    condition   that      required   him   to       maintain

absolute sobriety and not to commit any new crimes.

     ¶12    Attorney Guenther ultimately pled guilty to and was

convicted of one count of operating a motor vehicle with a PAC

(third offense) and misdemeanor bail jumping.                 This occurred on

the same date that his guilty plea and conviction were entered

for the PAC (second offense).            He again failed to notify the OLR

     3
         SCR 21.15(5) states:

          An attorney found guilty or convicted of any
     crime on or after July 1, 2002, shall notify in
     writing the office of lawyer regulation and the clerk
     of the Supreme Court within 5 days after the finding
     or conviction, whichever first occurs.     The notice
     shall include the identity of the attorney, the date
     of finding or conviction, the offenses, and the
     jurisdiction.   An attorney’s failure to notify the
     office of lawyer regulation and clerk of the supreme
     court of being found guilty or his or her conviction
     is misconduct.
     4
       SCR 20:8.4(f) states that it is professional misconduct
for a lawyer to "violate a statute, supreme court rule, supreme
court order or supreme court decision regulating the conduct of
lawyers."


                                         8
                                                                         No.    2012AP967-D



and the clerk of this court within the required five-day period.

He finally notified the OLR of the conviction via the letter it

received on October 21, 2010, although that letter failed to

identify the jurisdiction in which the conviction had occurred.

      ¶13    The   referee       determined          that    these   facts      supported

conclusions of misconduct on four counts of the OLR's complaint.

First, the referee concluded that Attorney Guenther's conviction

for   operation      of    a    motor   vehicle       with    a   PAC,    as    a     repeat

offender, violated SCR 20:8.4(b).5                    Second, his consumption of

alcohol and commission of a crime, contrary to the terms of his

bond,     constituted      a    violation       of   SCR 20:8.4(b).            Third,    his

disobedience of the court's order in his bond not to consume

alcohol or commit any new crimes also constituted a violation of

SCR 20:3.4(c).6         Fourth, his failure to provide timely notice of

his conviction and his failure to provide all of the required

information when he finally did notify the OLR constituted a

violation of SCR 21.15(5), enforceable via SCR 20:8.4(f).

      ¶14    After        the     OLR    received           notification         of      the
convictions,       it     sent     a    letter        to     Attorney     Guenther        on

November 17, 2011, notifying him that it was investigating the

      5
       SCR 20:8.4(b) states that it is professional misconduct
for a lawyer to "commit a criminal act that reflects adversely
on the lawyer's honesty, trustworthiness or fitness as a lawyer
in other respects."
      6
       SCR 20:3.4(c) states that a lawyer shall not "knowingly
disobey an obligation under the rules of a tribunal, except for
an open refusal based on an assertion that no valid obligation
exists."


                                            9
                                                                           No.   2012AP967-D



convictions          and    their    underlying        facts,      and    asking    him    to

provide    a    written        response    by       December     12,     2011.     Attorney

Guenther       did    not     respond.         The   OLR    sent    another      letter    in

January 2012, but Attorney Guenther again did not respond.                                 On

Count Six of the complaint, the referee determined that Attorney

Guenther's       failure        to     respond       to    the   OLR's      requests      for

information as part of its investigation constituted a violation

of SCR 22.03(2)7 and SCR 20:8.4(h).8

     ¶15       The remaining counts in the present complaint (Counts

Seven     through          Eighteen)     all    relate      to     Attorney      Guenther's

contacts with his now ex-wife, R.G., and the resulting court

proceedings.          In March 2009 the Fond du Lac County circuit court

issued     an        injunction        prohibiting         Attorney       Guenther        from


     7
         SCR 22.03(2) states:

          Upon commencing an investigation, the director
     shall notify the respondent of the matter being
     investigated unless in the opinion of the director the
     investigation of the matter requires otherwise.     The
     respondent shall fully and fairly disclose all facts
     and circumstances pertaining to the alleged misconduct
     within 20 days after being served by ordinary mail a
     request for a written response.      The director may
     allow additional time to respond.     Following receipt
     of the response, the director may conduct further
     investigation and may compel the respondent to answer
     questions,   furnish   documents,   and   present   any
     information deemed relevant to the investigation.
     8
       SCR 20:8.4(h) states that it is professional misconduct
for a lawyer to "fail to cooperate in the investigation of a
grievance filed with the office of lawyer regulation as required
by SCR 21.15(4), SCR 22.001(9)(b), SCR 22.03(2), SCR 22.03(6),
or SCR 22.04(1)."


                                               10
                                                                          No.    2012AP967-D



"contacting or causing any person other than a party's attorney

or law enforcement officer" to contact R.G., unless she had

previously consented in writing.                   The injunction specified that

"contacting" included communicating in writing.                           The injunction

stated that it would remain in effect until March 2013.

      ¶16    Attorney Guenther petitioned for divorce from R.G. in

April 2009, and a judgment of divorce was issued in November

2009.     Throughout the divorce proceedings, R.G. was represented

by counsel.        Attorney Guenther represented himself.

      ¶17    On    October     1,    2010,    Attorney         Guenther    mailed       legal

documents related to the divorce directly to R.G., as well as to

the     Winnebago     County        circuit        court.          The    cover        letter

accompanying the documents contained the following explanation

as to why Attorney Guenther was mailing the documents directly

to R.G.:      "I am unable to have [R.G.] served at her place of

employment as they will not allow it and her former lawyer told

me that he was no longer willing to accept anything on her

behalf,     therefore    I     am        forced    to    attempt     service      in    this
fashion."     R.G. had not consented to receiving documents in the

mail directly from Attorney Guenther.                     In addition, her divorce

lawyer had not told Attorney Guenther that he would no longer

accept documents on her behalf.

      ¶18    On     October         4,     2010,        Attorney       Guenther        mailed

additional     legal    documents           directly      to    R.G.       She    had    not

consented to receiving those documents from Attorney Guenther.

      ¶19    The     state     filed        two    criminal        complaints      against
Attorney Guenther.           State v. Guenther, Winnebago County Case No.
                                             11
                                                                              No.    2012AP967-D



2010CM1666 (for the October 1, 2010 mailing); State v. Guenther,

Winnebago County Case No. 2010CM1667 (for the October 4, 2010

mailing).        Each complaint charged a single count of knowingly

violating        a     domestic      abuse        order,       contrary       to    Wis. Stat.

§ 813.12(8), as an act of domestic abuse.                                On June 2, 2011,

Attorney      Guenther        appeared       by    telephone        at    a    joint    motion

hearing.      In response to the prosecutor's statement that he did

not think Attorney Guenther had received permission to appear by

telephone,       Attorney         Guenther        told        the   court     that     he    had

requested at a prior hearing to appear by telephone and that he

was appearing by telephone with the permission of the court.

The   court      had    not      granted   any      such      permission      to    appear    by

telephone.       The court found that Attorney Guenther had failed to

appear      in       person        for     the      hearing         and       had     made     a

misrepresentation           to    the    court.          It    therefore      found    him    in

contempt and ordered him to pay $100 as a contempt sanction

within seven days.            It further informed him that he did not have

permission to appear by telephone and directed him to be present
at the next proceeding, which was a status conference scheduled

for July 11, 2011.

      ¶20     When Attorney Guenther did not pay the $100 sanction

within the required seven-day period, the court held a show

cause    hearing       on   June     30,   2011.         Attorney        Guenther      did   not

appear at that hearing.                  He also did not appear at the status

conference, which had been rescheduled for July 13, 2011.

      ¶21     The OLR sent letters to Attorney Guenther in July and
August 2011 directing him to file responses to the grievances it
                                              12
                                                                       No.    2012AP967-D



had received.         Attorney Guenther did not respond.                After the OLR

learned      that    Attorney   Guenther          had   been   incarcerated     in   the

Washington County Jail, it sent another letter to him at that

location, again asking for a response.                     Attorney Guenther still

did not respond.

       ¶22    In January 2012 Attorney Guenther pled no contest and

guilty in the two pending Winnebago County cases to reduced

misdemeanor charges of disorderly conduct, with a domestic abuse

surcharge.          He did not timely report his convictions in these

two cases to the OLR or the clerk of this court.

       ¶23    The     referee      concluded        that   these      facts    properly

supported legal conclusions that Attorney Guenther had engaged

in 12 counts of professional misconduct.                    With respect to Counts

Seven and Eight, the referee determined that Attorney Guenther's

written contact with R.G. on October 1, 2010 (Count Seven), and

on October 4, 2010 (Count Eight), without her consent and in

violation      of    the   terms    of   a    domestic     abuse   injunction,       had

violated SCR 20:8.4(b).            The referee further found on Count Nine
that Attorney Guenther had engaged in misrepresentation when he

had falsely stated to the circuit court that R.G.'s allegedly

former lawyer had said he was unwilling to accept legal papers

on R.G.'s behalf and that Attorney Guenther had been forced to

mail    legal       documents      directly        to    R.G.,   in    violation      of




                                             13
                                                                     No.   2012AP967-D



SCR 20:3.3(a)(1)9 and SCR 20:8.4(c).10               On Count Ten, the referee

found that Attorney Guenther's knowingly false representation to

the circuit court at the June 2, 2011 motion hearing that it had

previously      granted      permission   to   him    to    appear    by   telephone

violated SCR 20:3.3(a)(1) and SCR 20:8.4(c).                   The referee found

on Count Eleven that Attorney Guenther's action in contempt of

court at the June 2, 2011 hearing had violated his attorney's

oath,     as   set   forth    in   SCR 40:15,11   and      SCR 20:8.4(g).12       The

     9
       SCR 20:3.3(a)(1) states that a lawyer shall not knowingly
"make a false statement of fact or law to a tribunal or fail to
correct a false statement of material fact or law previously
made to the tribunal by the lawyer."
     10
       SCR 20:8.4(c) states that it is professional misconduct
for a lawyer to "engage in conduct involving dishonesty, fraud,
deceit or misrepresentation."
     11
       Attorney Guenther's failure to appear demonstrated a lack
of respect for the court and his false statements about having
received prior permission to appear by telephone constituted an
attempt to mislead the judge.       SCR 40:15 (Attorney's oath)
states, in pertinent part:

          The oath or affirmation to be taken to qualify
     for admission to the practice of law shall be in
     substantially the following form:

               . . . .

          I will maintain the respect                   due   to   courts    of
     justice and judicial officers;

               . . . .

          I will employ, for the purpose of maintaining the
     causes confided to me, such means only as are
     consistent with truth and honor, and will never seek
     to mislead the judge or jury by any artifice or false
     statement of fact or law; . . . .


                                          14
                                                                                  No.      2012AP967-D



referee further determined that Attorney Guenther's mailing of

legal       documents      directly      to    R.G.       on    October          1,   2010     (Count

Twelve) and on October 4, 2010 (Count Thirteen), contrary to the

circuit court's "no contact" provision in the domestic abuse

injunction,         had    violated       SCR 20:3.4(c).                  Attorney         Guenther's

failure to pay the $100 contempt sanction (Count Fourteen), his

failure to appear at the June 30, 2011 hearing to explain his

failure to appear (Count Fifteen), and his failure to appear at

the     July    13,       2011       status   conference             (Count       Sixteen)         also

constituted violations of SCR 20:3.4(c).                                  The referee further

concluded on Count Seventeen that Attorney Guenther's failure to

give    timely       notice      of    his    convictions            in    the    two      Winnebago

County criminal cases had violated SCR 21.15(5), enforceable via

SCR 20:8.4(f).            Finally, with respect to Count Eighteen, the

referee determined that Attorney Guenther's failure to answer

the    OLR's    repeated          requests     for    a        written       response         to    its

grievance investigation had violated SCR 22.03(2), enforceable

via SCR 20:8.4(h).
       ¶24     The    referee         directed      the    parties          to    submit      briefs

regarding the appropriate sanction to be imposed in this matter.

The    OLR     submitted         a    sanction   brief,             asking    the       referee      to

recommend       a    six-month        suspension.              In    addition         to    noting    a

number of aggravating factors, including a lengthy disciplinary

history, multiple offenses, a pattern of misconduct, substantial

       12
       SCR 20:8.4(g) states that it is professional misconduct
for a lawyer to "violate the attorney's oath."


                                               15
                                                                             No.    2012AP967-D



practice      experience,      and   an      intentional          failure     to     cooperate

with a disciplinary agency's investigations, the OLR relied on

this court's imposition of a six-month suspension for multiple

instances of criminal conduct and for failure to cooperate with

disciplinary investigations.                 See In re Disciplinary Proceedings

Against Soldon, 2010 WI 27, 324 Wis. 2d 4, 782 N.W.2d 81.                                      It

also pointed to our decision in Guenther III, where we imposed a

90-day suspension for a series of criminal acts, failure                                       to

provide      timely    notice      of     his       convictions,        and        failure    to

cooperate with grievance investigations.                       Attorney Guenther did

not file any sanction brief.

       ¶25    Although the referee agreed with much of the OLR's

sanction analysis, she concluded that this court's practice of

imposing      progressive      discipline           required      a   longer        suspension

than the OLR sought.               She believed that Attorney Guenther's

criminal      acts    of   driving      with    a    PAC    were      more    serious        than

Attorney      Soldon's     series       of    retail       thefts.       Given        Attorney

Guenther's lengthy disciplinary history, the referee recommended
that    his    repeated      disobedience            of    court      orders,        including

absolute      sobriety       and     no-contact            orders,      and        his   false

statements to a court warranted a suspension of one year.                                    She

further recommended that Attorney Guenther should be required to

pay the full costs of this disciplinary proceeding.

       ¶26    Our     review    of      the        referee's       findings         of   fact,

conclusions of law, and sanction recommendation follows long-

established      standards.          Specifically,           we    affirm      a     referee's
findings of fact unless they are found to be clearly erroneous,
                                              16
                                                                                     No.     2012AP967-D



but we review the referee's conclusions of law on a de novo

basis.       In     re        Disciplinary                Proceedings       Against           Inglimo,

2007 WI 126, ¶5, 305 Wis. 2d 71, 740 N.W.2d 125.                                      We determine

the appropriate level of discipline given the particular facts

of each case, independent of the referee's recommendation, but

benefiting       from    it.      In    re           Disciplinary         Proceedings          Against

Widule, 2003 WI 34, ¶44, 261 Wis. 2d 45, 660 N.W.2d 686.

    ¶27     As    noted       above,        Attorney            Guenther    has       not     appealed

from the referee's report and recommendation.                                   After conducting

our own review of the record, we do not find that any of the

substantive       factual        findings             of        the    referee         are     clearly

erroneous, and we adopt them.                        We further agree that those facts

provide     clear,       satisfactory,                and       convincing        evidence         that

Attorney Guenther committed the professional misconduct alleged

in the 18 counts of the OLR's complaint.

    ¶28     Turning       to    the     appropriate               level    of    discipline,         we

agree     with    the     referee       that              the    seriousness           of     Attorney

Guenther's misconduct and our practice of imposing progressively
stronger    sanctions         require        a       one-year         suspension       of     Attorney

Guenther's license to practice law in this state.                                          Unlike the

disciplinary proceeding involving Attorney Soldon, this is the

fifth    time     that    Attorney          Guenther             has    committed           misconduct

serious    enough        to    warrant           a        suspension.           He     was     already

disciplined       for     very        similar              misconduct       in        Guenther III.

Specifically,        although          he        had        been       disciplined           in    that

proceeding for criminal convictions that arose out of improper
actions toward his then-wife, he subsequently chose to violate a
                                                     17
                                                                         No.     2012AP967-D



domestic     abuse   injunction       by   sending         legal    documents      to     her

directly.       Further,       although         he    had    been     disciplined            in

Guenther III for his second offense of operating a motor vehicle

with a PAC, he engaged in the conduct again, leading to a third

PAC    conviction.          This   repetition         of    misconduct          makes    the

violations     in    this    matter    more       troubling        and    worthy        of   a

lengthier suspension, which hopefully will impress upon him the

seriousness     of   his     misconduct         and   the    need    to    conform       his

conduct to both the criminal laws of this state and the Rules of

Professional Conduct for Attorneys.

       ¶29   We do not include any restitution award in our order.

There are no monetary losses that arose from the misconduct at

issue in this proceeding.

       ¶30   Finally, we conclude that Attorney Guenther should pay

the full costs of this disciplinary proceeding.                                Our general

practice is to impose full costs on attorneys who are found to

have    committed     misconduct.           See       SCR 22.24(1m).              Attorney

Guenther has not claimed that there are reasons to depart from
that practice in this matter, and we have not found any reason

to do so.

       ¶31   IT IS ORDERED that the license of Arik J. Guenther to

practice law in Wisconsin is suspended for a period of one year,

effective the date of this order.

       ¶32   IT IS FURTHER ORDERED that within 60 days of the date

of this order, Arik J. Guenther shall pay to the Office of

Lawyer Regulation the costs of this proceeding.


                                           18
                                                                    No.   2012AP967-D



      ¶33   IT   IS    FURTHER       ORDERED    that   Arik    J.   Guenther     shall

continue compliance with the provisions of SCR 22.26 concerning

the   duties     of    a    person    whose     license   to    practice    law    in

Wisconsin has been suspended.

      ¶34   IT    IS       FURTHER    ORDERED     that    compliance      with    all

conditions of this order is required for reinstatement.                            See

SCR 22.29(4)(c).




                                          19
    No.   2012AP967-D




1